In amatrimonial action in which the defendant wife was previously granted a judgment of divorce, the plaintiff husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Westchester County, dated November 29, 1979, as, after a hearing, (1) granted defendant’s motion to modify the judgment of divorce to the extent of increasing the amount of child support plaintiff was required to pay for each of the parties’ two children from $37.50 per week per child to $100 per week per child, retroactive to August 1, 1977, and (2) directed that plaintiff pay to the defendant’s attorneys the sum of $6,000 as counsel fees. Judgment modified, on the facts and in the exercise of discretion, by: (1) deleting from the first decretal paragraph thereof everything after the word "child”; (2) deleting from the third decretal paragraph thereof the words "within thirty days of the service of notice of entry of this Judgment”; and (3) adding thereto a provision that payment of arrears in child support and payment of the *559$6,000 counsel fees is to be made in three equal installments over a period of six months at two-month intervals. As so modified, judgment affirmed insofar as appealed from, with costs to defendant. The six-month period shall commence within 10 days after service upon plaintiff of a copy of the order to be made hereon, together with notice of entry thereof. Under the facts of this case, plaintiff should be permitted to pay the arrears and counsel fees in three installments over a six-month period. Titone, J. P., Mangano, Margett and Martuscello, JJ., concur.